DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 5 objected to because of the following informalities:  Throughout claims 1-3 and 5 there are grammatically incorrect capitalizations. For example, in claim 1, line 5 “An indent” should be deleted an replaced by “an indent”.  In claim 2, line 2 “The indent” should be replaced by “the indent”.  All of these grammatically incorrect capitalizations should be corrected.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  In line 1, “Power unit” should be deleted and replaced with “A power unit”.  Appropriate correction is required.
Claims 2-4 and 7 are objected to because of the following informalities:  In claim 2-4 and 7, line 1, “Replaceable fluid container” should be deleted and replaced with the following:  “The power unit replaceable fluid container”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
What is the relationship between “Removable manifold” introduced in claims 5-6 and 8, line 1, and the “a removable manifold” introduced in claim 1, lines 8-9?  If these claims are referencing the previously introduced “removable manifold” they should begin with “The removable manifold”.    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Securing means – claim 2
A screw thread or at least one lip and channel arrangement – claim 3 and 6
A dock – claim 4
A self sealing coupling – claim 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Pelton et al., US Patent 4,075,099.

    PNG
    media_image1.png
    514
    710
    media_image1.png
    Greyscale

Regarding claim 1, Pelton et al. discloses power unit replaceable fluid container (10, see column 1, lines 4-10), the power unit being in fluid connection with a fluid distribution system (17,25, 33 - see fig 1-2), comprising: A generally cuboid housing (walls of 11) adapted to contain a fluid (oil), the housing 
Regarding claims 2 and 6, Pelton et al. discloses Replaceable fluid container as claimed in claims 1 and 5, wherein The indent (as described above) in the base portion (13) includes securing means (see column 3, lines 25-26) to secure the removable manifold (25) to the housing (11).
Regarding claim 3, Pelton et al. discloses replaceable fluid container as claimed in claim 2, wherein the securing means (as described above) comprise a screw thread (51,52) . 
Regarding claim 4, Pelton et al. discloses replaceable fluid container as claimed in claim 1, wherein the base portion (13) is further adapted to sit within a dock (see fig 2 – lower end sidewalls of 11 form a dock which connects with 13) provided to connect the replaceable fluid container (10) with the fluid distribution system of the power unit (17,25,33).
Regarding claim 5, Pelton et al. discloses removable manifold (25) for use in the replaceable fluid container (10) as claimed in claim 1, comprising: A manifold housing (hatched region of 25 in fig 3) having at least first (right side of 25 in fig 3) and second opposing sides (left side of 25 in fig 3), a first opposing side (top side of 25 in fig 3) adapted to be adjacent the replaceable fluid container (10) and the second opposing side (lower side of 25 in fig 3) adapted to be remote from the fluid container (10); A manifold inlet (26) and a manifold outlet (27) positioned on the second opposing side (as described above); A container inlet (connection with 20) and a container outlet (connection with 21) positioned on the first opposing side (as described above); Wherein interior to the manifold housing (as described above), the manifold inlet (26) is connected to the container inlet (20) and the manifold outlet (27) is 
Regarding claim 6, Pelton et al. discloses removable manifold as claimed in claim 5, further comprising a screw thread or at least one channel and lip to engage with the securing means in the indent of the base portion.
Regarding claim 7, Pelton et al. discloses Replaceable fluid container as claimed in claim 1, wherein the fluid is a lubricating fluid (oil).
Regarding claim 8, Pelton et al. discloses removable manifold as claimed in claim 5, further comprising a self-sealing coupling (40-43). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654